Citation Nr: 1341078	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-05 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1982 to October 1982 and from May 2001 to August 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a hearing before an RO Decision Review Officer in February 2009.  A transcript of that hearing is of record.

In October 2012, the Board remanded the appeal for further development.  The Board additionally remanded a claim of entitlement to service connection for post-operative degenerative disc disease of the lumbar spine with bilateral spondylosis at L5 and congenital spinal stenosis at L3-L5.  Subsequently, in a March 2013 rating decision, the RO granted service connection for status post-operative lumbar fusion.  Thus, the benefit sought on appeal with respect to the claimed lumbar spine disability claim was considered granted in full.

The issue of entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2012 VA diabetes examination report.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.




REMAND

The Veteran contends that his service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation. 

The Board cannot fairly adjudicate the Veteran's claim of entitlement to a TDIU without first obtaining an adequate medical opinion regarding the effects of his service-connected disabilities, combined, on his ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  

Although the VA examiner that conducted the Veteran's November 2012 VA spine examination opined that his service-connected thoracolumbar spine disability impacted his ability to work, the examiner did not provide a clear opinion as to whether the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.  Accordingly, remand is necessary to obtain an opinion with respect the effects of the Veteran's service connected disabilities on his employability.

Accordingly, the claim is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and ask that he return the completed form together with supporting evidence, including evidence of current unemployment, to support his TDIU claim.

2.  Thereafter, obtain a VA medical opinion with respect to whether the Veteran's service-connected disabilities (i.e., diabetes, status post-operative lumbar fusion, cervical spine neuropathy, neuropathy of the upper extremities, and esophageal reflux disease), in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

The examiner should further opine as to whether considering erectile dysfunction as a service-connected disability would alter his/her opinion. 

In assessing the Veteran's employability, consideration may be given to his level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The VA examiner must provide a rationale for all opinions provided, addressing the relevant medical and lay evidence of record.  

If further examination is recommended in order to render the requested opinion, this should be undertaken.

3.  Readjudicate the Veteran's TDIU claim on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide him with a supplemental statement of the case, and after he has had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).



